DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12 are allowable. Claims 13-21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Groups I, II and III, as set forth in the Office action mailed on 03/18/2022, is hereby withdrawn and claims 13-21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 

In the claims:
	Claim 1.	 (Currently Amended) A monitoring and feedback device for use in conjunction with an electron beam generation apparatus in assessing and providing feedback associated with a processing area and a build structure formed from at least a portion of a powder bed on a substrate within the processing area using the electron beam generation apparatus, comprising: 
an electronic imaging device including a first plate configured to be electrically insulated from the electron beam generation apparatus and including a feedback signal-capturing surface that electrically conducts an electronic imaging electrical signal upon impingement of impinging electrons emitted from the build structure, the first plate extending  over and/or around the processing area; and 
a monitoring controller configured for receiving and interpreting, by one or more processors, any one or any combination of the following: 
(i) the electronic imaging electrical signal electrically conducted by the feedback signal-capturing surface to assess the quality of the deposition of the powder bed within the processing area, and 
(ii) the electronic imaging electrical signal electrically conducted by the feedback signal-capturing surface to assess the quality of a solidified surface of the build structure after sintering or melting a portion of the powder bed within the processing area, 
the monitoring controller being further configured for transmitting, by one or more processors, one or more instructional electrical signals corresponding to the following: 
(i) first instructions based on the assessed quality of the deposition of the powder bed when the monitoring controller assesses the quality of the deposition of the powder bed within the processing area, and 
(ii) second instructions based on the assessed quality of a solidified surface of the build structure after sintering or melting a portion of the powder bed when the monitoring controller assesses the quality of the solidified surface of the build structure after sintering or melting a portion of the powder bed.

Claim 10. (Currently Amended) The device of claims 7, wherein the electronic imaging device is a temperature measurement and electronic imaging device that further includes 
(i) a quality of the powder, 
(ii) a quality of the powder bed, 
(iii) a temperature stability of a liquid melt zone in the powder bed, 
(iv) topographical characteristics of the liquid melt zone, 
(v) topographical characteristics of a solidified melted surface, 
(vi) any geometric deviation of the solidified melted surface when compared to the design, 
(vii) a surface temperature of any one or any combination of a topmost layer of the powder bed, the liquid melt zone, and the solidified melted surface in the processing area, and 
(viii) chemical composition characteristics of any one or any combination of the powder, the powder bed, the liquid melt zone, and the solidified melted surface.

Claim 16. (Currently Amended) The device of claim 13, wherein the electronic imaging device is a temperature measurement and electronic imaging device that further includes a thermocouple electrically connected with the first plate, the thermocouple electrically conducting a thermal energy sensing electrical signal upon receipt of thermal radiation emitted from the build structure, wherein the monitoring controller is configured for receiving and interpreting, by one or more processors, using an algorithm different a first and second algorithm, the thermal energy sensing electrical signal electrically conducted by the thermocouple to assess the temperature of the processing area, wherein the monitoring controller is further configured for transmitting, by one or more processors, an instructional electrical signal corresponding to thermal energy instructions based on the assessed temperature of the powder bed within the processing area, and wherein the modified settings of the electron beam generation apparatus reduce or eliminate determined differences between the assessed temperature of the powder bed within the processing area and a predefined temperature of the powder bed within the processing area.

Claim 17. (Currently Amended) The device of claim 13, further comprising an electromagnetic radiation detection device mounted in a housing providing vapor protection and thermal regulation, the electromagnetic radiation detection device being at least partially within the vacuum chamber and electrically conducting a radiation detection electrical signal upon the detection of electromagnetic radiation emitted from the build structure, wherein the monitoring controller is configured for receiving and interpreting, by one or more processors, using an algorithm different from a first and second algorithm, the radiation detection electrical signal electrically conducted by the electromagnetic radiation detection device to assess the chemical composition within the processing area, wherein the monitoring controller is further configured for transmitting, by one or more processors, an instructional electrical signal corresponding to detected radiation instructions based on the assessed chemical composition within the processing area, and wherein the modified settings of the electron beam generation apparatus reduce or eliminate determined differences between the assessed chemical composition within the processing area and a predefined chemical composition within the processing area.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or adequately suggest the method as claimed. In particular, the closest prior art(s), Mitchell (US 2017/0023499 A1), as cited in the IDS dated 11/21/2019, teaches an electron beam manufacturing process that utilizes real-time analysis and control by detecting secondary x-rays that are generated as a result of the electron beam contacting a workpiece (Abstract). Mitchell discloses that the detected secondary x-rays are used to generate, in real-time, a three-dimensional cross-sectional image of the portion or region of the workpiece surrounding the location contacted by the electron beam, which can be used to detect defects and real-time re-work or correction of defects can be performed by directing an electron back to an area with a defect.
However, Mitchell fails to discloses a monitoring and feedback device for use in conjunction with an electron beam generation apparatus wherein an electronic imaging device including a first plate is configured to be electrically insulated from the electron beam generation apparatus and including a feedback signal-capturing surface that electrically conducts an electronic imaging electrical signal upon impingement of impinging electrons emitted from the build structure, the first plate extending over and/or around the processing area. Mitchell may teach and/or suggest a similar monitoring and feedback device, but fails to expressly teach or suggest or otherwise provide basis for establishing inherency or obviousness of the claimed invention. 
The prior art(s) of record fails to set forth a prima facie case of obviousness either alone or in combination, thus rendering claim 1 distinct over the teachings of the prior art. Claims 2-21 further limit the subject matter of claim 1, and are thus also distinct over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254. The examiner can normally be reached Monday-Friday 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734